Exhibit 10.1

 
March 11, 2009




Robert Levy (“Executive”)
625 Madison Avenue
New York, NY 10022


RE:      Amendment to Executive Employment Agreement


Dear Rob:

 
On January 1, 2007, you and Centerline Capital Group, Inc.(the “Company”)
entered into an Executive Employment Agreement (the “Agreement”).  Pursuant to
Section 10(b) of the Agreement, the Agreement may be amended by a written
instrument signed by the Executive and the Company. The parties hereto wish to
amend the Employment Agreement as provided herein.
 
THEREFORE, the parties, intending to be legally bound, agree as follows:


1.         Amendment of Agreement.  Section 3, entitled Compensation and
Benefits, shall be amended to increase base salary from $350,000 to $400,000
effective January 1, 2009.


2.         Effect of Amendment.  The parties herby agree and acknowledge that
except as provided in this Amendment, the Agreement remains in full force and
effect and has not been modified in any other respect.


IN WITNESS WHEREOF, the parties have executed this Agreement, Centerline Capital
Group, Inc. and Centerline Holding Company acting by their respective duly
authorized officers, effective as of the Effective Date.




CENTERLINE CAPITAL GROUP, INC.
   
EXECUTIVE:
             
By:
/s/ Marc D. Schnitzer
   
/s/ Robert Levy
 
Name:    Marc D. Schnitzer
Title:      President
   
Name:    Robert Levy
Chief Financial Officer
                       
CENTERLINE HOLDING COMPANY
                       
By:
/s/ Marc D. Schnitzer
           
Name:     Marc D. Schnitzer
Title:       Chief Executive Officer and President


